PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,147,799
Issue Date:   Oct 19, 2021
Application No. 16/467,169
Filing or 371(c) Date:  Jun 6, 2019
Attorney Docket No. 2183-P14961US
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision in response to the Request for Certificate of Correction of Patent for Applicant’s Mistakes (37 CFR 1.323) and Patent Office Mistakes (37 CFR 1.322 (Request), filed January 13, 2022. 

The petition is DISMISSED.

The petition filed previously dated October 21, 2021, was improperly treated under 1.322 and/or 1.323, rather than an appropriate petition under 37 CFR 3.81(b) to correct the assignee information by way of a Certificate of Correction.  A decision was rendered on February 11, 2022, and a Certificate of Correction issued on March 1, 2022, however, the present decision ratifies the premature action. 

Accordingly, the petition previously filed on October 21, 2021, was prematurely granted.  Any request for reconsideration must be filed within TWO (2) months from the mailing date of this decision.  Absent a response will result in the issuance of the Certificate of Correction being reversed. 

In regard to the Request filed January 13, 2022, (which appears to be a duplicate of the previously filed request for Certificate of Correction filed October 21, 2021) it should be noted that Assignee’s information printed on a patent is based solely on information supplied in the appropriate space for identifying the assignment information on the Issue Fee Transmittal Form (PTOL-85b).  Any request for a patent to be corrected, must state that the assignment was submitted for recordation as set forth in 37 CFR 3.11 before issuance of the patent.  A petition under 37 CFR 3.81(b) must be filed for consideration or correction to the assignee information. A processing fee set forth in 37 CFR 1.17(i)(1), currently $70 (small entity) must be submitted with the petition. 

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-6735. 


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET